Citation Nr: 0312517	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  99-01 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
retropatellar pain syndrome of the right knee.  

2.  Entitlement to a rating greater than 10 percent for the 
period from April 14, 1998 to October 27, 1999 and a rating 
greater than 30 percent for the period from October 28, 1999 
for retropatellar pain syndrome with Osgood-Schlatter's 
disease of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
February 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Columbia, South Carolina RO that denied entitlement to an 
increased (compensable) rating for retropatellar pain 
syndrome of the right knee and granted an increased (10 
percent) rating for retropatellar pain syndrome with Osgood-
Schlatter's disease of the left lower extremity, effective 
April 14, 1998.  By rating decision dated in July 2000, the 
RO granted an increased (30 percent) rating for retropatellar 
pain syndrome with Osgood-Schlatter's disease of the left 
lower extremity, effective October 28, 1999.  The July 2000 
rating decision also granted a temporary total convalescent 
rating for retropatellar pain syndrome with Osgood-
Schlatter's disease of the left lower extremity from November 
16, 1999 to December 31, 1999.  The veteran then continued 
his appeal.  

A Travel Board hearing was held in November 2000 before the 
Board Member signing this document.  The Board Member had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing testimony has been associated with the claims 
file.  

The Board remanded the case in March 2001 for further 
development, and the case was returned to the Board in 
October 2002.  

In December 2002, the Board undertook additional development 
of the issues on appeal.  The additional development 
consisted of scheduling a VA examination which was conducted 
in April 2003.  

REMAND

As noted above, the Board undertook development under 
regulations that were then in effect.  See 38 C.F.R. § 19.9 
(2002).  Thereafter, those regulations were invalidated by 
the United States Court of Appeals for the Federal Circuit.  
It was held that initial RO review of any evidence obtained 
had to be undertaken.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  As a result, this remand 
follows.  

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The VCAA and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  
On Remand, the RO must assure compliance with the provisions 
of the VCAA.  

Second, additional evidence has been obtained in connection 
with the Board's development of the issues on appeal.  
However, waiver of review of such evidence by the agency of 
original jurisdiction has not been submitted.  Hence, the 
case must be returned for the RO's review, readjudication, 
and, if necessary, issuance of a supplemental statement of 
the case.  See DAV et. al., supra.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).   

Under the circumstances of this case, further development is 
necessary. Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
are fully complied with and satisfied.  
Appropriate notice should be provided to 
the veteran.  

2.  The matter should then be 
readjudicated by the RO, including review 
of the additional evidence obtained in 
conjunction with the Board's development.  
If the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further consideration, as appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


